DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of US Document No.62/874,063 filed July 15, 2019.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on June 9, 2022 in which Claims 2, 18-21 and 24 are cancelled.  Claims 1, 3-17, 22, 23 and 25-29 are pending in the instant application, however, Claim 15 is withdrawn from consideration in view of the restriction requirement dated 3/03/2021.  Claims 1, 3-14, 16, 17, 22, 23 and 25-29 will be examined on the merits.

Rejoinder
Claims 1, 3-14, 16, 17, 22, 23 and 25-29 are allowable. The restriction requirement among Groups I, II and IIII, as set forth in the Office action mailed on March 3, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 3, 2021 is partially withdrawn.  Claims 22 and 23, directed to a method of producing a hemicellulose product are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, Claim 15, directed to a method of producing a holocellulose product remains withdrawn from consideration because it does not require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1, 3-14, 16, 17, 22, 23 and 25-29 are allowed. Claim 15 is withdrawn from consideration in view of the restriction requirement dated March 3, 2021.  Cancellation of Claim 15 is proposed.

The following is an examiner’s statement of reasons for allowance: The Ferreira et al reference (Colloque Scientifique International sur le Café (2012), 24th, 397-401, 5 pp.) is representative of the closest prior of record.  The Ferreira et al reference discloses the characterization of fiber modified spent coffee grounds for treatment with alkaline hydrogen peroxide whereby the modification of the coffee grounds fiber caused a 30% increase in water retention capacity compared to untreated coffee grounds.  The Ferreira et al reference discloses that this treatment allowed obtaining a product with high protein content (13.16%), fat (17.89%) and total dietary fiber (64.19%), which is composed of sol. dietary fiber (0.58%) and insol. dietary fiber (63.61%).  Ferreira et al refence discloses the fiber fraction was composed of cellulose (45.46%), hemicellulose (2.61%) and lignin (21.48%).  However, the Ferreira et al reference does not disclose adjusting the pH of the liquid fraction of the alkaline hydrogen peroxide to a pH between about 4.0-6.0 using a pH adjusting agent and combining an alcohol solution with the pH adjusted liquid fraction so as to precipitate a hemicellulose product.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 12 pm – 5:45 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623